DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornille (FR 3,029,541, of record).  It is initially noted that US 2017/0327977 (of record) will be relied upon in the rejection as it represents an English equivalent.
 	Cornille teaches an aramid cord construction designed for tires, wherein said cord includes at least 1 strand (N=number of strands) and each strand includes at least 1 pre-strand or yarn (M=number of pre-strands) (Abstract).  One of ordinary skill in the art at the time of the invention would have found it obvious to form a cord with N=3 and M=2 given the general disclosure detailed above.   More particularly, said strands are twisted in a direction D2 that is opposite of the additional twisting direction D1 (that associated with joining the pre-strands and the formation of the individual pre-strands).  Cornille further teaches that a usual adhesive, such as RFL, provides adhesion between said cord and a topping rubber layer (corresponds with claimed thermo-crosslinked compound) (Paragraph 67).  In such an instance, however, Cornille fails to specifically teach a count or linear density in accordance to the claimed invention for the individual yarns.

	Lastly, regarding the results of Table 1, inventive cord 30 can only be fairly compared with cord E3 (cords E1, E2, and E4 have different cord constructions as compared to cord 30).  With respect to cord E3 and cord 30, though, the count yarn and the twisting value T3 are varied and as such, there is no evidence that any realized benefits are directly related to yarn counts between 90 tex and 130 tex.  Also, even if E3 did in fact demonstrate a criticality for yarn counts less than 30, a comparative cord having the same structure (M=2 and N=3) and having yarn counts less than 90 is not present.     
	With respect to claim 17, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of yarn counts that are on the same general order as the exemplary yarns detailed above, including those required by the claimed invention.  
	Regarding claim 18, Cornille teaches a twist coefficient K1 between 2 and 80 (Paragraph 51).

	With respect to claim 20, Cornille teaches a twist coefficient K3 between 50 and 500 (Paragraph 53).   
	Regarding claims 21-23, Cornille teaches twist values T1 between 10 and 350, twist values T2 between 25 and 470, and twist values T3 between 30 and 600 (Paragraphs 51-53).  This disclosure in turn suggests quantitative relationships in accordance to the claimed invention.
	As to claim 24, given the extreme similarities between the inventive cord and that disclosed by Cornille, it reasons that the claimed toughness would necessarily result.
	With respect to claim 25, exemplary diameters are 1.03 mm and 1.04 mm (Table 1).  A fair reading of Cornille does not suggest the exclusive use of such diameters and additional diameters on the same general order of those detailed above would have been well within the purview of one having ordinary skill in the art at the time of the invention. 
 	Regarding claims 26-30, Cornille is directed to a tire application in which the aforementioned aramid cord is included in at least a hooping ply and/or a carcass (Paragraph 66).
Response to Arguments
4.	Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.  Applicant contends that Cornille does not disclose or suggest that the cord comprises an outer layer of an adhesive compound comprising a thermo-crosslinked compound.  As detailed above, though, Cornille does in fact teach the inclusion of an ordinary . 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 24, 2022